           Case 1:20-cv-02027-JPW Document 37 Filed 03/08/21 Page 1 of 10




                  IN THE UNITED STATES DISTRICT COURT
                FOR THE MIDDLE DISTRICT OF PENNSYLVANIA
QUEEN NAJA,                                      :    Civil No. 1:20-CV-02027
                                                 :
                Appellant,                       :
                                                 :
                v.                               :
                                                 :
UNITED STATES TRUSTEE,                           :
                                                 :
                Appellee.                        :    Judge Jennifer P. Wilson

                                      MEMORANDUM

         This is an appeal from an order filed by the United States Bankruptcy Court

for the Middle District of Pennsylvania dismissing self-represented Appellant

Queen Naja’s (“Naja”) bankruptcy petition. 1 Before the court are the merits of the

appeal and fourteen various motions filed by Naja. Many of the motions seek to

have the court bypass the merits of the appeal and award relief based on the

underlying bankruptcy filing. None of these motions have been briefed by Naja.

Because the court finds Naja’s appeal meritless, the court will deny the appeal and

affirm the bankruptcy court’s order.

                  FACTUAL BACKGROUND AND PROCEDURAL HISTORY

         On September 14, 2020, Naja, a self-represented litigant, filed an

involuntary Chapter 7 bankruptcy petition on behalf of Royal Heirs Family Trust

against alleged debtor Naja Talibah Zahir, listing the alleged debt as unsatisfied


1
    The underlying bankruptcy case is located at docket number 1:20-bk-02718.


                                                1
           Case 1:20-cv-02027-JPW Document 37 Filed 03/08/21 Page 2 of 10




liens in the amount of $250 billion, which the petition indicates is primarily

consumer debt. (Doc. 7-2, pp. 1−3.)2 The petition was signed by “Naja, indenture

trustee” on behalf of the petitioner, Royal Heirs Family Trust, and listed an address

of 3816 Armory Lane, York, Pennsylvania 17408 for the petitioner, its purported

representative, and the alleged debtor. (Id. at 2, 4.) Curiously, the petition also

lists aliases for the alleged debtor, including “Queen Naja,” “Naja Zahir El,” and

“Naja Talibah Bey.” (Id. at 1.)

         On October 5, 2020, the bankruptcy court issued an order to show cause why

the petitioner’s case “should not be immediately dismissed for failure to comply

with the conditions of 11 U.S.C. § 303(b)[.]” (Doc. 8, p. 5.) Two days later, on

October 7, 2020, the petitioner, through Naja, filed a motion to amend the petition

to add two additional petitioning creditors, Royal Heirs Bank & Trust and the Naja

Talibah Zahir Trust. (Id. at 10−11.) On October 19, 2020, the United States

Trustee filed a motion to dismiss the petition, noting that the petitioners, “as either

a trust or a private bank,” are artificial entities which may “only appear in

bankruptcy court through counsel.” (Id. at 14−15.) The Trustee also noted that

“the improper filing of a pro se case by an artificial entity is a nullity which cannot

be cured by the subsequent appearance of counsel for the entity.” (Id. at 16.) On

October 23, 2020, the petitioners filed an answer to the motion to dismiss, arguing

2
    For ease of reference, the court utilizes the page numbers from the CM/ECF header.


                                                 2
        Case 1:20-cv-02027-JPW Document 37 Filed 03/08/21 Page 3 of 10




that the Trustee’s motion should be stricken from the record, but otherwise

providing no substantive response. (Id. at 27.)

      On October 27, 2020, the bankruptcy court held a hearing, during which the

petitioners failed to appear via licensed counsel or to show cause why the petition

should not be dismissed. (Doc. 33.) The bankruptcy court also established that the

petitioners, Royal Heirs Family Trust, Royal Heirs Bank & Trust, and Naja Talibah

Zahir Trust, are in fact private trusts. (Id. at 6, 11, 17, 43.) Moreover, the

bankruptcy court found that these private trusts were represented only by

“attorney-in-fact,” trustee, and alleged beneficiary, Queen Naja, an individual

unlicensed to practice law in the Commonwealth of Pennsylvania or in the Middle

District. (Id. at 10, 15, 17−18, 43.)

      Thereafter, on October 29, 2020, the bankruptcy court issued an order

granting the motion to dismiss the petition with prejudice, holding that the

petitioner “is barred from filing any new petitions in the United States Bankruptcy

Court for the Middle District of Pennsylvania unless represented by counsel

licensed to practice in this Court.” (Doc. 8, p. 38.) On November 2, 2020, Naja

filed a notice of appeal of this order, arguing that petitioners should have been

afforded the opportunity to cure the defect and seek licensed counsel, that the

bankruptcy court “showed bad faith” by proceeding with the hearing without




                                           3
        Case 1:20-cv-02027-JPW Document 37 Filed 03/08/21 Page 4 of 10




affording petitioners the opportunity to seek licensed counsel, and that the

bankruptcy court should have reached the merits of the petition. (Doc. 1.)

      Shortly after the notice of appeal was filed, Naja filed two motions: a motion

for default judgment and a motion to strike appearance which requested, inter alia,

that this court reach the merits of the underlying bankruptcy case. (Docs. 2, 3.)

Naja has continued to file motions seeking similar relief. Indeed, a total of

fourteen motions are currently pending in this appeal. (Docs. 2, 3, 15, 16, 17, 21,

22, 23, 24, 25, 26, 30, 32, 35.) However, because Naja has not filed a brief in

support of any of these motions as required by Local Rule 7.5, the court deems

these motions withdrawn and will not address them further.

      On December 1, 2020, both parties filed copies of the designated record

from the bankruptcy court. (Docs. 7, 8.) Thereafter, on December 2, 2020, the

court issued an order setting a briefing schedule for the appeal in this case in which

the court noted that all briefs must comply with Federal Rules of Bankruptcy

Procedure 8014, 8015, and 8018. (Doc. 9.) Naja filed a brief in support of the

appeal on December 7, 2020. (Doc. 11.) The Trustee timely filed its brief on

January 6, 2021. (Doc. 29.) Finally, the transcript of the October 27, 2020

bankruptcy court hearing was transmitted on January 12, 2021. (Doc. 33.) Thus,

the appeal is ripe for disposition.




                                          4
         Case 1:20-cv-02027-JPW Document 37 Filed 03/08/21 Page 5 of 10




                                        JURISDICTION

       The court has jurisdiction under 28 U.S.C. § 158(a)(1), which grants district

courts jurisdiction to hear appeals from final judgments, orders, and decrees of

bankruptcy courts.

                                   STANDARD OF REVIEW

       The court reviews bankruptcy court decisions of law de novo. In re O’Brien

Envtl. Energy, Inc., 188 F.3d 116, 122 (3d Cir. 1999). The bankruptcy court’s

findings of fact will only be set aside if clearly erroneous. Fed. R. Bankr. P. 8013

(“Findings of fact, whether based on oral or documentary evidence, shall not be set

aside unless clearly erroneous, and due regard shall be given to the opportunity of

the bankruptcy court to judge the credibility of the witnesses.”); In re O’Brien, 188

F.3d at 122.

                                          DISCUSSION

       In this case, Naja argues that her appeal should be granted because: (1)

petitioners should have been afforded the opportunity to cure the defect and seek

licensed counsel; and (2) the bankruptcy court “showed bad faith” by proceeding

with the hearing without affording petitioners the opportunity to seek licensed

counsel. 3 (Doc. 1.) The Trustee asserts that Naja has forfeited these issues


3
 Naja also argues that “the court must rule on relief to the Petitioner for the undisputed debt.”
(Doc. 1, p. 4.) The court, sitting as an appellate court in this case, does not have the ability to
grant this requested relief. The substance of Naja’s underlying bankruptcy case was untested and


                                                5
         Case 1:20-cv-02027-JPW Document 37 Filed 03/08/21 Page 6 of 10




because Naja has failed to include any argument, authority, or citations to the

record in support of these issues as required by Federal Rule of Bankruptcy

Procedure 8014(a)(8), and therefore, the sole question on appeal is “whether the

bankruptcy court abused its discretion by dismissing [petitioners’ bankruptcy case]

for cause under 11 U.S.C. § 707(a), with a bar on subsequent filings by the

Petitioning Creditors unless they are represented by licensed counsel.” (Doc. 29,

pp. 12−13.) In addition, the Trustee posits that the appeal should be dismissed for

failure to appeal the artificial entities’ interests through licensed counsel and

because there is evidence that Naja filed the involuntary petition in bad faith.4 (Id.

at 25−26.) In the alternative, the Trustee claims that the bankruptcy court’s order

should be affirmed because the record supports the dismissal of the petition under

11 U.S.C. § 707(a) for Naja’s failure to appear through licensed counsel. (Id.)

       As an initial matter, the court notes that the Trustee is correct that Naja has

failed to comply with Federal Rule of Bankruptcy Procedure 8014(a)(8) as

required by the federal rules and this court in its December 2, 2020 scheduling


unaddressed because of a fundamental procedural flaw—the petitioners’ failure to file the
petition through licensed counsel—which required dismissal of the petition. The court cannot
now reach the merits of this procedurally defunct bankruptcy petition. Many of Naja’s motions
requested the same relief. Thus, even if the court did not deem the motions withdrawn, the
requested relief could not be granted.
4
 The court notes that of the fourteen motions presently pending on the docket, a motion to
dismiss is not one of them. Therefore, while the court notes that the Trustee’s brief presents a
veritable smorgasbord of dismissal options for this appeal, the court will not address these
arguments because the court has not been presented with a motion to dismiss this appeal.


                                                 6
        Case 1:20-cv-02027-JPW Document 37 Filed 03/08/21 Page 7 of 10




order, wherein it stated that “Appellant shall file a brief in support of the appeal on

or before December 31, 2020 in compliance with Federal Rules of Bankruptcy

Procedure 8014, 8015, and 8018.” (Doc. 9.) Ordinarily, if this were a counseled

appeal, the court would decline to address these issues as abandoned. However,

out of an abundance of caution, and noting Naja’s status as a self-represented

litigant, the court will address the arguments.

      Turning to the merits of the appeal, it is well established that artificial

entities, including trusts, “may appear in the federal courts only through licensed

counsel.” Rowland v. Cal. Men’s Colony, 506 U.S. 194, 201−02 (1993); see also

Van De Berg v. Comm’r, 175 F. App’x 539, 541 (3d Cir. 2006). It is undisputed

that during the hearing on October 27, 2020, the bankruptcy court established that

petitioners Royal Heirs Family Trust, Royal Heirs Bank & Trust, and the Naja

Talibah Zahir Trust were indeed trusts. It was further established that these trusts

were not represented by licensed counsel at any point during the life of the

bankruptcy case. Despite being on notice that licensed counsel was required based

on the show cause order, the Trustee’s motion to dismiss, and the bankruptcy court

hearing, Naja never made any attempt to secure licensed counsel, never notified

the bankruptcy court that she intended to seek licensed counsel, and never

requested a continuance so that she could seek licensed counsel on behalf of these

trusts. Moreover, Naja never objected to the bankruptcy court proceeding with the


                                           7
        Case 1:20-cv-02027-JPW Document 37 Filed 03/08/21 Page 8 of 10




October 27, 2020 hearing without affording her the opportunity to seek licensed

counsel on behalf of the trusts. 5 Because Naja never made these requests of the

bankruptcy court prior to filing her appeal, the court considers these issues waived.

       The bankruptcy court found that this procedural deficiency served as

sufficient grounds for dismissal pursuant to 11 U.S.C. § 707(a). The court finds no

error with this determination, noting from the Trustee’s brief and the bankruptcy

court hearing transcript that other courts have taken similar action. See, e.g., In re

Castella Imports, Inc., No. 8-20-71868, 2020 WL 2121259, at *2 (E.D.N.Y. May

1, 2020) (dismissing involuntary chapter 7 case filed by artificial entities not

represented by licensed counsel); In re Abbington Partners, LLC, No. 14-80681,

2014 WL 3735736, at *2 (M.D.N.C. Jul. 18, 2014) (“Lack of legal representation

is grounds alone to dismiss a bankruptcy case brought by a corporation in federal

court.”); In re Poconos Land, LLC, 343 B.R. 108, 113 (M.D. Pa. 2005) (dismissing

chapter 11 cases filed by artificial entities not represented by licensed counsel); In

re ICLNDS Notes Acquisition, LLC, 259 B.R. 289, 294 (N.D. Ohio 2001)


5
  Based on the Trustee’s motion to dismiss before the bankruptcy court, the court has doubts that
Naja could have cured this defect with the petition. (See Doc. 8, p. 16 (citing In re: Mann Realty
Associates, Inc., No. 1:17-bk-00080-RNO (M.D. Pa. Mar. 2, 2017) (granting the Trustee’s
motion to dismiss a pro se bankruptcy proceeding filed by an artificial entity despite the
subsequent appearance of counsel for the debtor); In re: Poconos Land, LLC, 343 B.R. 108, 113
(M.D. Pa 2005) (dismissing a bankruptcy case filed by a pro se artificial entity as “null and
void”); In re: Global Construction & Supply, Inc., 126 B.R. 573, 575 (E.D. Mo. 1991)
(dismissing a bankruptcy proceeding which was filed by a pro se corporate debtor finding that
the subsequent entry of appearance by an attorney for the corporate debtor did not cure the
impermissible filing)).)


                                                8
        Case 1:20-cv-02027-JPW Document 37 Filed 03/08/21 Page 9 of 10




(dismissing chapter 7 case filed by limited liability company not represented by

licensed counsel).

      Moreover, the court finds that the limiting language contained within the

bankruptcy court’s October 29, 2020 order, which prevents petitioners from filing

any new petitions absent representation from licensed counsel, wholly appropriate

in this case. The court notes that petitioners, through Naja, have filed a series of

involuntary bankruptcy petitions against a number of individuals and entities, some

of whom have required protective orders to avoid the negative credit implications

that accompany involuntary bankruptcy filings. See Royal Heirs Bank & Trust v.

Commonwealth Bankr. Appeal, No. 1:20-cv-1841; Royal Heirs Bank & Trust v.

Md. et al., No. 1:20-cv-1843; In re: Queen Naja Bankr. Appeal, No. 1:20-cv-2028;

In re: Queen Naja Bankr. Appeal, 1:20-cv-2037. As a result of these cases and

appeals, significant effort and resources have been expended, which could have

been avoided had petitioners filed their petitions with the assistance of licensed

counsel. Thus, in the future, it is appropriate to ensure that these entities obtain

licensed counsel.




                                           9
       Case 1:20-cv-02027-JPW Document 37 Filed 03/08/21 Page 10 of 10




                                 CONCLUSION

      For the foregoing reasons, Appellant’s appeal will be denied. (Doc. 1.) An

appropriate order follows.

                                            s/Jennifer P. Wilson
                                            JENNIFER P. WILSON
                                            United States District Court Judge
                                            Middle District of Pennsylvania

      Dated: March 8, 2021




                                       10
